t c memo united_states tax_court shirley s hirsh petitioner v commissioner of internal revenue respondent docket no filed date shirley s hirsh pro_se scott anderson for respondent memorandum opinion gerber judge this case was calendared for trial at the date trial session in richmond virginia on that date petitioner shirley s hirsh submitted a motion to withdraw her petition in this case petitioner did not specifically address respondent's determinations but instead questioned respondent's and this court's jurisdiction over her at the trial session respondent's counsel orally moved the court to dismiss this case for lack of prosecution and find petitioner liable for the deficiencies and additions to tax as determined in the notice_of_deficiency respondent also sought to have a penalty awarded to the united_states pursuant to sec_6673 a on the ground that petitioner's position in instituting this proceeding is frivolous or groundless motion to withdraw we first consider petitioner's motion to withdraw her petition in this case it is well settled that the filing of a timely petition in response to a timely notice_of_deficiency invests this court with jurisdiction to finally resolve the parties’ controversy 62_tc_519 additionally under sec_7459 if we dismiss a case for any reason other than lack of jurisdiction this court may enter an order finding the deficiency to be the amount determined in the notice_of_deficiency or in some other appropriate amount sec_7459 see also rule d consequently ms hirsh’s petition may not be withdrawn without prejudice 76_tc_853 all section references are to the internal_revenue_code in effect for the taxable years at issue and rule references are to this court's rules_of_practice and procedure estate of ming v commissioner supra pincite accordingly petitioner's motion to withdraw her petition will be denied motions to dismiss for lack of prosecution and for a penalty on date respondent determined deficiencies in and additions to petitioner’s income_tax as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure petitioner’s legal residence was in virginia when the petition was filed on date in the petition it was contended that respondent possessed no authority to issue the notice_of_deficiency the place of trial was designated as richmond virginia per petitioner's request this case was initially set for trial at the richmond virginia trial session commencing date petitioner appeared and orally moved for a continuance of her case respondent's counsel believed that petitioner required more time to obtain records for trial and did not object and the case was continued on date petitioner submitted a document entitled part one non-statutory abatement which purports to be a pleading filed in the superior court hanover county virginia the six-page document generally denies the authority of respondent and this court to deal with the subject matter of this proceeding on the same date based on the aforementioned document respondent's appeals officer warned petitioner that she might be subject_to penalties pursuant to sec_6673 on date respondent's counsel served discovery on petitioner including a request for production of documents and other related information and interrogatories petitioner did not produce the requested documents and did not answer the interrogatories on date petitioner submitted a document entitled addendum to non-statutory abatement parts one and two the document contained tax protester-type arguments and did not respond to or explain petitioner’s failure to respond to the discovery on date this case was called for trial and counsel for respondent appeared and was heard there was no formal appearance by or on behalf of petitioner when the case was called however petitioner on that day submitted a document entitled notice of demand to withdraw petition known as docket no the aforementioned document is a 13-page single- spaced manuscript containing tax protester-type arguments generally it rejects the validity of the notice_of_deficiency on the ground that petitioner never consented to it and denies the authority of this court to adjudicate this matter at the trial session respondent orally moved to dismiss for failure to properly prosecute and to award a penalty to the united_states because petitioner took frivolous or groundless positions on date respondent's counsel filed a written motion for imposition of a penalty pursuant to sec_6673 the next day this court issued an order that petitioner respond or object to respondent's motion on or before date on date petitioner’s document entitled notice to the united_states tax_court was filed this 40-page single- spaced document is a confused dissertation purporting to examine various aspects of common_law constitutional history various u s territorial statutes 19th-century case law the federal rules of civil and criminal procedure the federal rules of evidence and u s postal service regulations to the extent discernible petitioner contends generally the independent republics that make up the united_states have failed to control and restrain their common agent the united_states federal government this court retains no authority over petitioner since it is a federal court and she is a citizen and resident of the state of virginia acts of congress have no force over citizens of the various states except for federal citizens and employees unless there are regulations published in the federal_register the internal_revenue_code only applies to import duties on alcohol_tobacco_and_firearms the supreme court is the sole court which may adjudicate this controversy since it is exclusively endowed with article iii authority and respondent's agents have no authority or jurisdiction over the citizens of the various states thus those agents do not have immunity from their purportedly illegal acts the above arguments are without legal and factual foundation and are without merit petitioner's argument that she is not a taxpayer is patently frivolous 783_f2d_934 9th cir we have generally recognized that petitions containing frivolous arguments add to the court's case load and cause needless expenditures of time effort and expense by the commissioner and by this court 68_tc_895 we are not obligated to review exhaustively and rebut petitioner's misguided we note that this argument has been consistently and thoroughly rejected by every branch of the government for decades indeed advancement of such utterly meritless arguments is now the basis for serious sanctions imposed on civil litigants who raise them 783_f2d_934 n contentions see 737_f2d_1417 5th cir sec_6673 authorizes this court to impose a penalty in favor of the united_states in an amount not to exceed dollar_figure whenever it appears that the taxpayer's position in a proceeding is frivolous groundless or instituted or maintained primarily for delay a petition in the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir in this case petitioner made frivolous arguments she failed to raise any issue with regard to the correct amount of her income_tax_liability including the additions to tax specifically petitioner failed to file a petition containing clear and concise statements of error or statements of fact rather she chose to assert meritless tax protester-type rhetoric that has been rejected by numerous courts respondent cautioned petitioner at least once regarding her arguments and the possibility of a penalty being awarded by this court if she pursued her baseless claims petitioner also refused to follow this court's rules_of_practice and procedure and answer respondent's interrogatories and failed to cooperate in this case after invoking our jurisdiction in response to respondent's determination we find that petitioner instituted and maintained this action primarily for delay and that her position in this proceeding is frivolous and groundless accordingly we shall grant respondent's motion to dismiss for failure to prosecute and sustain respondent's determinations as set forth in her notice_of_deficiency we further conclude that petitioner is liable for a penalty under sec_6673 in the amount of dollar_figure an appropriate order and decision will be entered for respondent
